FILED 

                                                                          JULY 2, 2015 

                                                                  In the Office of the Clerk of Court 

                                                                W A State Court of Appeals, Division III 





            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                               DIVISION THREE 


DORI ELLEN CARDON,                            )
                                              )         No. 32085-5-III
                     Appellant,               )
                                              )
       v.                                     )
                                              )
ESTATE OF JAMES LEROY                         )
BREDESEN, by and through the Estate's         )
Personal Representative, SUSAN MARIE          )         UNPUBLISHED OPINION
BARNES,                                       )
                                              )
                     Respondent.              )

       SIDDOWAY, C.J.      Dori Cardon appeals the trial court's summary judgment

dismissal of her negligence and premises liability claims against the estate of her father,

James Bredesen, arising out of an accident she had at his rural home. She argues that the

affidavits of her expert witnesses on all-terrain vehicle (ATV) operations and human

factors raised genuine issues of material fact that were ignored by the trial court. Because

we conclude that Ms. Cardon's evidence failed to demonstrate genuinely disputed facts

as to critical issues of duty, summary judgment was appropriate. We affirm.

                    FACTS AND PROCEDURAL BACKGROUND

       Dori Cardon moved back to the rural home of her father, James Bredesen, in 2008,

after he was diagnosed with cancer and realized he would need help getting to treatment
No. 32085-5-111
Cardon v. Estate ofBredesen


and otherwise. She had been living with him for four months when, on a January day, he

asked her to use his ATV to drive to his shop and build a fire. He wanted the shop to be

warm when he returned from running an errand in town. The route from the home to the

shop was down a long driveway that at one point crosses a culvert near a creek. The

shoulder on one side of the road had collapsed in the area of the culvert, leaving what Ms.

Cardon describes as a "cliff' on that side of the road. Clerk's Papers (CP) at 58. On the

January day on which Ms. Cardon drove to the shop to start a fire, snow and ice covered

parts of the gravel driveway.

       Ms. Cardon had been taught to drive the ATV by her brother in 2007. Since

returning to live with her father in 2008, she had driven the A TV many times, including

to get the mail and to go to and from the shop.

       While driving the A TV toward the shop and approaching the culvert, Ms. Cardon

was upshifting from first to second gear when she lost traction. The back of the A TV

swung out clockwise. She struggled to steer it back to the road. She was unsuccessful

and jumped off as the A TV went into the creek. Her leg was broken in the fall.

      Ms. Cardon later learned that her father had engaged the local Honda dealer to

modify the ATV to operate in two-wheel drive (2WD) as well as its standard four-wheel

drive (4WD), in order to save gas. The selection was made with a small lever. The lever

was visible and marked with a sticker reading "2x4," but according to Ms. Cardon the

lever and sticker were inconspicuous and she didn't notice them. She does not know

                                             2

No. 32085-5-111
Cardon v. Estate ofBredesen


whether the lever was set for second or fourth gear on the day of her accident, but claims

that if she had been aware of the modification, she would have been sure the ATV was in

4WD.

       An instructor in ATV riding and safety, who was later retained by Ms. Cardon as

an expert, concluded from her description of the accident that the ATV was probably in

2WD at the time of her accident and that operation in 2WD was probably the cause of the

accident.

       Mr. Bredesen died in August 2010. In January 2012, three years after the

accident, Ms. Cardon sued her father's estate, asserting claims for negligence and

premises liability.

       After deposing Ms. Cardon and her A TV driving expert, the estate moved in

August 2013 for summary judgment, arguing that undisputed facts showed neither a duty

on Mr. Bredesen's part or causation.

       Ms. Cardon opposed the summary judgment motion with her own affidavit and

deposition testimony, and with affidavits from her ATV expert, Steve Lyon, and from Dr.

Richard Gill, an expert in "accident reconstruction, human factors, and safety and risk

management analyses." CP at 83.

       Mr. Lyon testified that he had never seen the type of modification Mr. Bredesen

had caused to be made to the ATV. He expressed his opinions that the ATV was in 2WD

at the time of the accident and that the 2WD operation caused the A TV to lose control.

                                            3

No. 32085-5-111
Cardon v. Estate ofBredesen


       Dr. Gill testified that the characteristics of the driveway near the culvert created a

dangerous latent condition. He also testified that Mr. Bredesen's instruction to Ms.

Cardon to use the ATV to drive to the shop and start a fire "likely created transference of

authority because [Ms. Cardon] was reasonably relying on her father's knowledge of the

ATV and the condition of the premises." CP at 85.

       Following a hearing on the estate's motion for summary judgment, the court orally

granted it and entered a written order thereafter. Ms. Cardon appeals the trial court's

grant of summary judgment.

                                        ANALYSIS

                                    Standard ofReview

       We review de novo whether summary judgment was proper, engaging in the same

inquiry as the trial court. Folsom v. Burger King, 135 Wn.2d 658,663,958 P.2d 301

(1998). Summary judgment is properly granted when there is no genuine issue as to any

material fact and the moving party is entitled to a judgment as a matter of law. CR 56(c).

Like the trial court, we view the material evidence and all reasonable inferences

therefrom in the light most favorable to the nonmoving party. Jacobsen v. State, 89

Wn.2d 104, 108, 569 P .2d 1152 (1977).

       "[T]he moving party bears the initial burden of showing the absence of an issue of

material fact." Youngv. Key Pharm., Inc., 112 Wn.2d 216,225,770 P.2d 182 (1989).

"Once there has been an initial showing of the absence of any genuine issue of material

                                              4

No. 32085-5-III
Cardon v. Estate 0/Bredesen


fact, the party opposing summary judgment must respond with more than conclusory

allegations, speculative statements, or argumentative assertions of the existence of

unresolved factual issues." Ruffer v. St. Frances Cabrini Hosp. o/Seattle, 56 Wn. App.

625,628, 784 P.2d 1288 (1990); CR 56(e).

       F or the first time on appeal, the estate makes specific arguments that some of Ms.

Cardon's evidence in opposition to its motion for summary judgment was inadmissible.

It argues that she relied upon statements made by Mr. Bredesen that were inadmissible

under kcw 5.60.030, otherwise known as the deadman's statute, l and that Mr. Lyon's

affidavit included legal opinions and other conclusory statements. It argues that it may

specifically challenge Ms. Cardon's evidence on appeal without having made a motion to

strike or its equivalent in the trial court because we engage in de novo review. It relies on

the oft cited holding of Parkin v. Colocousis, 53 Wn. App. 649, 769 P.2d 326 (1989).

       In Parkin, the court recognized the general rule that "to preserve for review a

claim that an affidavit is defective, a party must register an objection which specifies the

deficiency or must move to strike the affidavit before the trial court's entry of summary



       1 RCW   5.60.030 provides, in pertinent part:
       [I]n an action or proceeding where the adverse party sues or defends as
       executor, administrator or legal representative of any deceased person ...
       then a party in interest or to the record, shall not be admitted to testify in his
       or her own behalf as to any transaction had by him or her with, or any
       statement made to him or her, or in his or her presence, by any such
       deceased ... person.

                                               5

No. 32085-5-111
Cardon v. Estate ofBredesen


judgment." Id. at 652 (citing Smith v. Showalter, 47 Wn. App. 245, 248, 734 P.2d 928

(1987)). As examples of objections to which the rule "clearly applies," Parkin identified

objections that an affidavit was not made on personal knowledge, does not set forth facts

that would be admissible in evidence, or does not show affirmatively that the affiant is

competent to testify to the matters stated therein. Id.

       But Parkin held that "the rule requiring objection to the affidavit should not apply

in cases where the deficiency in the moving party's affidavit pertains to a lack of proof

rather than evidentiary problems." Id. The objection in Parkin was to conclusions of law

contained in a medical expert's affidavit, as to which the appellate court observed,

"Neither the trial court nor an appellate court can consider conclusions of law such as

were contained in [the doctor's] affidavit." Id. at 653. "Because we perform the same

function as the trial court and cannot consider conclusions of law contained in affidavits,"

the court stated, "the fact that Parkin did not argue her objections to the sufficiency of the

affidavit at the trial court level makes no difference to her appeal." Id.

       As in Parkin, Mr. Bredesen's estate may challenge conclusory statements and

legal opinions offered by Ms. Cardon's expert's opinions in connection with our de novo

review even though it did not move to strike them below. We will not consider the




                                              6

No. 32085~5~III
Cardon v. Estate ofBredesen


opinions expressed by Mr. Lyon in paragraph 5 of his affidavit, located in the record at

CP at 67. 2

       We conclude that objections made for the first time on appeal on the basis of the

deadman's statute were waived by the estate in the trial court, however. We have held

that protection of the deadman's statute may be waived when the protected party submits

evidence concerning a transaction with the deceased in connection with a summary

judgment motion as well as at trial. Hill v. Cox, 110 Wn. App. 394, 406, 41 P Jd 495

(2002). In its summary judgment briefing the estate relied far less on alleged statements

and actions of Mr. Bredesen than did Ms. Cardon. But it did identify the fact that Mr.

Bredesen had told Ms. Cardon not to wind the engine out or go over jumps as a "material

undisputed fact." CP at   16~17.   Because that reliance is enough to operate as a waiver,

we need not further analyze whether the deadman's statute is a challenge that could

otherwise be raised for the first time on appeal.

                           Dismissed General Negligence Claim

       The trial court dismissed Ms. Cardon's negligence claims based on its

determinations that there is no duty for one licensed adult driver to instruct another as to




       2 Mr. Lyon, testified, e.g., that, "[w ]hen an owner of an A TV provides his ATV to
others to ride, the owner has responsibilities to provide information about the ATV. In
my opinion, [Mr. Bredesen] had a duty to tell [Ms. Cardon] important things about the
ATV, its use, and also about the property." CP at 67.

                                               7

No. 32085-5-III
Cardon v. Estate ofBredesen


how to operate an ATV and that Mr. Bredesen had no duty to warn of a modification that

had not made his A TV inherently dangerous.

       A plaintiff must prove four elements to prevail on a negligence claim: "(1) the

existence of a duty owed, (2) breach of that duty, (3) a resulting injury, and (4) a

proximate cause between the breach and the injury." Tincani v. Inland Empire

Zoological Soc'y, 124 Wn.2d 121, 127-28, 144,875 P.2d 621 (1994).

       "The threshold issue in a negligence suit is whether the defendant owed the

plaintiff a duty of care, a legal question for the court." Mila v. Guardsmark, LLC, 182

Wn. App. 76, 83, 328 P.3d 962 (2014). Generally, "ifinjury is caused by the acts of the

defendants (misfeasance), a duty to use reasonable care to avoid injury will be assumed."

16 DAVID K. DEWOLF & KELLER W. ALLEN, WASHINGTON PRACTICE: TORT LAW AND

PRACTICE § 2:2, at 37-38 (4th ed. 2013). Where the injury results from the defendant's

omission or failure to act, on the other hand, the law generally recognizes no liability

unless the defendant has assumed the duty of care to protect the plaintiff from harm, or

such a duty is imposed by statute. 16 DEWOLF & ALLEN, supra, § 2:2, at 38; Robb v.

City ofSeattle, 176 Wn.2d 427, 436-37, 295 P.3d 212 (20 l3).

       Ms. Cardon cites Alston v. Blythe, 88 Wn. App. 26, 943 P .2d 692 (1997) as an

example of a case in which a defendant truck driver, McKay, might have assumed a duty

of reasonable care by waving a pedestrian, Alston, to continue to cross lanes of traffic




                                              8

No. 32085-5-III
Cardon v. Estate ofBredesen


without noticing an automobile approaching in the next lane driven by another defendant,

Blythe, or warning Alston of Blythe's approach. As the court explained:

      Before he stopped his truck, [McKay] ... did not owe a duty to help Alston
      cross the street safely; that was solely her responsibility. Even after he
      stopped his truck, he still did not owe a duty to help Alston cross the street
      safely-unless and until he undertook to wave her in front of the truck and
      across the southbound lanes. Ifhe did that, ajury could find that he
      assumed a duty to help Alston cross the street; that he was obligated to
      discharge that duty with reasonable care; and that he failed to exercise
      reasonable care by not perceiving Blythe, or by failing to warn of Blythe's
      presence.

88 Wn. App. at 37 (emphasis omitted).

       Ms. Cardon asserts that because her father undertook to provide instructions on the

ATV's operation, he had a duty to give non-negligent instructions. She also contends

that he had a duty to warn her about the modifications to the ATV because those

modifications "changed the handling characteristics of the A TV and made the ATV more

dangerous to operators." Br. of Appellant at 9.

       Ms. Cardon's evidence in support of her negligent driving instruction theory did

not include evidence of any misinformation provided by her father that proximately

caused her accident. And by her own admission, her first instruction in driving the ATV

was not from her father, but from her brother, in 2007.

       Here is her entire description of her father's instruction from her affidavit in

opposition to summary judgment:




                                              9

No. 32085-5-II1
Cardon v. Estate ofBredesen


       When I was staying with my father, I rode his A TV periodically and my
       dad gave me some basic instruction on riding the A TV such as don't wind
       it out or go over jumps. He also explained that I should not use the right
       foot brake since it would stick and the brake light would run down the
       battery. Also, my dad demonstrated operation of the ATV by riding with
       one knee on the seat.

CP at 55-56. The estate's lawyer established in deposition that Ms. Cardon's description

in her affidavit accurately reported the limited extent of her father's instruction:

       Q.        . .. As far as using or driving the quad, did your dad ever give
       you any specific instructions?
       A.        No, no. Don't wind it out.
       Q.        Okay. Well, that's one.
       A.        Right.
       Q.        SO one instruction was, Don't wind it out?
       A.        Right.
       Q.        Any other instructions?
       A.        Don't take it over any jumps.
       Q.        Any other instructions?
       A.        No. Pretty much just don't abuse it, you know.

CP at 64.

       As a matter oflaw, evidence of this "basic" instruction is not evidence from which

a reasonable jury could infer that Mr. Bredesen led Ms. Cardon justifiably to conclude

that he had told her everything she needed to know in order to safely drive the A TV in all

conditions.

       Her testimony that her father demonstrated the knee on the seat stance that she

used in riding the ATV on the day of the accident is also not evidence of acts or

statements by Mr. Bredesen leading Ms. Cardon reasonably to believe that the technique


                                              10 

No. 32085-5-111
Cardon v. Estate ofBredesen


was as safe as riding seated. By her own admission, she had never driven the ATV in the

knee on the seat stance until she decided to try it for the first time on the icy January day

of the accident because the seat of the ATV was damp and she didn't want to get her

jeans wet. The trial court did not err in finding that Mr. Bredesen's limited instruction

did not give rise to a duty to warn Ms. Cardon about the conditions and risks that she

ended up encountering on the day of her accident.

       As to Mr. Bredesen's alleged negligence in failing to warn Ms. Cardon of the

modification to the ATV, the trial court concluded that there was no duty to warn because

the modification did not result in a dangerous condition. On appeal, Ms. Cardon does not

contend that the modification made the ATV dangerous.

       She does state in her brief that the modification made the A TV "more dangerous,"

Br. of Appellant at 1, but she identifies no supporting evidence. The affidavit of Mr.

Lyon does not support that proposition. In fact, Mr. Lyon's affidavit stated that "if the

ATV had been in 4WD, all four wheels would have been driven forward at the same time

and a slide out from the rear, as happened to Dori, would be unlikely." CP at 68. His

deposition was consistent. See CP at 75 (testifYing that if the ATV had been in 4WD,

"[i]t would have lunged forward all tires equally. I do not believe it would have

caused-it would have went straight forward.") And in deposition, Mr. Lyon testified

that he did not believe Mr. Bredesen did anything wrong by having the modification




                                              11 

No. 32085-5-III
Cardon v. Estate ofBredesen


done, agreeing that it was an "appropriate modification." CP at 76. His criticism was

that he assumed Mr. Bredesen breached a duty to instruct or warn.

       Ms. Cardon has presented no evidence that Mr. Bredesen was aware there was a

need to warn his daughter about the modification or that he was aware that the ATV was

in 2WD on the January day he asked her to drive to the shop. Ms. Cardon had been

driving the ATV for a couple of years by then. She was not only a licensed driver, but

had a commercial driver's license (CDL) endorsement. The lever for changing from

2WD to 4WD operation was visible and bore a sticker that said "2x4."

       Ms. Cardon's first instruction in driving the ATV had been from her brother, who

taught her about shifting the gears and the throttle. CP at 126. She testified in deposition

that other family members taught one another about using the A TV:

       Q.     Each taught each other kind of?
       A.     Right. Yeah. If you want, I'll give you a ride there, you'll give me a
       ride back, you know.

Id.

       There is no evidence that Mr. Bredesen was aware that Ms. Cardon didn't know

what the 2x4 lever was for. He might have believed that his son, another family member,

or even he, had told her about it. He might have believed that she had seen it and figured

out what it was. There is no evidence that on the day he asked Ms. Cardon to start the

fire he was aware that despite the snow and ice, the A TV had not been switched back to

its standard 4WD mode of operation (assuming, as Ms. Cardon argues, that it had not).

                                             12 

No. 32085-5-111
Cardon v. Estate ofBredesen


       Without evidence that Mr. Bredesen knew the ATV might be in 2WD mode and

that his daughter was unaware of its dual operation, Ms. Cardon cannot establish any duty

to warn. Summary judgment was proper.

                            Dismissed Premises Liability Claim

       Turning to Ms. Cardon's premises liability claim, a property owner's legal duty to

a person entering his property depends on whether the person is a trespasser, licensee, or

invitee. Mucsiv. GraochAssocs. Ltd. P'ship., 144 Wn.2d 847,854-55,31 P.3d 684

(2001); Younce v. Ferguson, 106 Wn.2d 658,666, 724 P.2d 991 (1986). The trial court

concluded Ms. Cardon was a social guest, and therefore her status was that of a licensee.

Ms. Cardon does not dispute her status as a licensee. 3




       3  While conceding her status as a licensee, Ms. Cardon's briefing argues several
legal principles that arise only where a duty as to the condition of land is owed to an
invitee. She claims Mr. Bredesen had constructive notice of the allegedly unsafe
condition, or alternatively that an exception to the notice requirement applies in this case
because he created and maintained the driveway. This is the test applied under § 343 of
the Restatement (Second) ofTorts (1965), which sets forth the duty owed to invitees.
See, e.g., Stimus v. Hagstrom, 88 Wn. App. 286, 295, 944 P.2d 1076 (1997). She also
argues the dangerous condition in this case was not "open and obvious"-an analysis
applicable to cases involving invitees. Tincani v. Inland Empire Zoological Soc y, 124
Wn.2d 121, 135, 875 P.2d 621 (1994) (noting that, while such a duty may apply in
limited circumstances with respect to invitees, "a landowner has no duty to warn
licensees about open and apparent dangers from a natural condition"); see also
RESTATEMENT, supra, § 343A, at 218. These inapplicable principles will not be
addressed further.

                                             13
No. 32085-5-111
Cardon v. Estate ofBredesen




       The trial court dismissed Ms. Cardon's premises liability claim because she failed

to produce evidence sufficient to show duty or a breach of the standard of care owed to

licensees. In Memel v. Reimer, 85 Wn.2d 685, 689, 538 P.2d 517 (1975), the court

adopted the standard of care for licensees set forth in § 342 of the Restatement (Second)

ofTorts (1965). Under this provision,

       [a] possessor of land is subject to liability for physical harm caused to
       licensees by a condition on the land if, but only if,
              (a) the possessor knows or has reason to know of the condition and
       should realize that it involves an unreasonable risk of harm to such
       licensees, and should expect that they will not discover or realize the
       danger, and
              (b) he fails to exercise reasonable care to make the condition safe,
       or to warn the licensees of the condition and the risk involved, and
              (c) the licensees do not know or have reason to know of the 

       condition and the risk involved. 


RESTATEMENT (SECOND) OF TORTS § 342, at 210 (1965) (emphasis added). Only if each

of these conditions exists does a duty to exercise reasonable care arise. See Anderson v.

Weslo} Inc., 79 Wn. App. 829, 835,906 P.2d 336 (1995); Dorr v. Big Creek Wood

Prods.} Inc., 84 Wn. App. 420, 427,927 P.2d 1148 (1996) (applying RESTATEMENT,

supra, § 341, at 207).

       Ms. Cardon argues that Dr. Gill's affidavit raised a genuine issue of material fact

as to whether the area of the driveway where the accident occurred was a dangerous

latent condition. Dr. Gill's affidavit expressed his opinion that it was, based in part on


                                             14 

No. 32085-5-III
Cardon v. Estate ofBredesen


the fact that "the long, intact shoulder would tend to mislead a user into believing that the

driveway was safe throughout is [sic] entire length." CP at 83. Dr. Gill also noted that a

protective guardrail was in place on the opposite side of the driveway, but not on the side

with the steep cliff. He concluded that this would likely lead a user of the driveway "to

believe that road danger at the culvert area was at the place of the protective barrier, and

not on the side where no similar safety device existed" and also "create a false sense of

security about the driveway for an ATV rider on the driveway." CP at 84.

       This court may assume, as the trial court did in this case, that the driveway was a

dangerous condition and it may also assume that Mr. Bredesen was aware of it. But even

if we do, Ms. Cardon's showing in support of her theory that her father was liable based

on the condition of the land fails at the first condition required for liability: that Mr.

Bredesen should have expected that Ms. Cardon would not discover the section of the

driveway where the accident occurred or realize its relative danger. Under § 342 of the

Restatement, an owner of land is liable to licensees for conditions on his land only ifhe

should both realize the risk of harm and "expect that the licensee will not discover the

condition or, upon discovering it, will not perceive the risk arising from it." Thompson v.

Katzer, 86 Wn. App. 280, 289, 936 P.2d 421 (1997).

       "If the licensees are adults, the fact that the condition is obvious is usually

sufficient to apprise them, as fully as the possessor, of the full extent of the risk involved

in it." RESTATEMENT,supra, § 342, cmt. b., at 210. Here, Ms. Cardon was not only an

                                               15 

No. 32085-5-II1
Cardon v. Estate ofBredesen


adult, but had superior driving knowledge and skill as evidenced by her CDL

endorsement. She was experienced in driving the ATV on the Bredesen property.

During the four months she had lived at the home, she helped her father with chores

requiring that she drive the length of the driveway, including at least once after winter

snows had started.

       The reduced duty for the physical condition of land that a landowner owes a

licensee (as distinguished from the duty owed an invitee) has been described by the

Restatement as follows:

       The licensee enters with the understanding that he will take the land as the
       possessor himself uses it. Therefore such a licensee is entitled to expect
       only that he will be placed upon an equal footing with the possessor himself
       by an adequate disclosure of any dangerous conditions that are known to
       the possessor.

RESTATEMENT,    supra, § 343, cmt. b, at 216.

       Viewing the evidence in the light most favorable to Ms. Cardon, she has failed to

present any evidence demonstrating a genuine issue of fact that Mr. Bredesen should

have expected that she would not discover the area of the driveway or recognize its

relative danger. Summary judgment was again proper.

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the




                                                16 

No. 32085-5-II1
Cardon v. Estate ofBredesen


Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR: 





   :t~                   cT.

Fearing~             \




                                           17